DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 recites “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Lines 2 and 3 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 5 and 6 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 2 and 4 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 11 recites “the grid image” which Examiner suggests amending to “the predefined.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 2 and 3 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Lines 5 and 6 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Lines 2 and 4 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 10 recites “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Lines 2 and 3 recite “the grid image” which Examiner suggests amending to “the predefined grid image” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of defective elements" in Line 11.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of defective elements.  Examiner suggests amending to “a number of defective elements” and has interpreted the limitation as such.
Claim 6 recites the limitation "the number of grids" in Line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of grids.  Examiner suggests amending to “a number of grids” and has interpreted the limitation as such.
Claims 2-5 and 7-9 are dependent on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 10 recites the limitation "the number of defective elements" in Line 13.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of defective elements.  Examiner suggests amending to “a number of defective elements” and has interpreted the limitation as such.
Claim 15 recites the limitation "the number of grids" in Line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of grids.  Examiner suggests amending to “a number of grids” and has interpreted the limitation as such.
Claims 11-14 and 16-18 are dependent on claim 10 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 19 recites the limitation "the number of defective elements" in Line 12.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a number of defective elements.  Examiner suggests amending to “a number of defective elements” and has interpreted the limitation as such.
Claim 20 depends on claim 19 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2011/0075937) in view of Luu et al. (US 7,987,150).
With regards to claim 10, Tate discloses a system comprising: 
a processing unit (Para. 0090 lines 1-5, “computer”); and 
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts (Para. 0090 lines 1-13, “memory device” “computer”) including: 
for a test image of at least one part of a target object, generating a reference image by repeating a periodic pattern detected in the test image, the target object consisting of elements (Para. 0005 lines 1-4, 0044 lines 1-5, 0049 lines 1-3, 0054 lines 1-10, 0055 lines 1-3,  0066 lines 1-4, “repetitive patterns” “reference image”); 
determining a differential image by comparing the test image and the reference image (Para. 0045 lines 1-7, 0056 lines 1-5, “compares”); and
Para. 0074 lines 1-4, 0076, lines 1-6, 0078 lines 1-8, “defects”). 
Tate does not explicitly teach superimposing the differential image on a predefined grid image to obtain a superimposed image, the grid image comprising grids corresponding to elements of a reference object associated with the target object; and determining the number of defective elements in the at least one part of the target object based on the superimposed image.
However, Luu et al. teaches a concept of superimposing a defect image on a grid image to obtain a superimposed image where the grid image corresponds to elements of a reference object associated with the target object, and determining a number of defective elements based on the superimposed image in order to identify defect clusters and thus provide more information on the target object (Col. 1 lines 42-60, Col. 4 lines 21-23, Col. 5 lines 5-7 and 10-20, “defect map” “virtual grid cell”, “active cell”, where a cluster – a number of defective elements – is determined based on the superimposed image).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of superimposing a defect image on a grid image to obtain a superimposed image where the grid image corresponds to elements of a reference object associated with the target object, and determining a number of defective elements based on the superimposed image as taught by Luu et al. into the system of Tate.  The motivation for this would be to identify defect clusters and thus provide more information on the target object.
With regards to claim 14, the combination of Tate and Luu et al. discloses the system of claim 10, wherein the target object comprises a display panel (Tate: Para. 0005 lines 1-4, “display panel”
With regards to claim 15, the combination of Tate and Luu et al. discloses the system of claim 14, wherein determining the number of defective elements comprises: determining the number of grids in the superimposed image that are superimposed by an area of the differential image indicating a difference between the test image and the reference image; and determining the number of defective elements based on the number of grids (Luu et al.: Col. 5 lines 5-7 and 10-20, “defect” “cluster” “active cell”).
With regards to claim 17, the combination of Tate and Luu et al. discloses the system of claim 10, wherein generating the reference image comprises: determining a pattern period from the test image, the pattern period indicating a period of the periodic pattern that is repeated in the test image in a predetermined direction; and generating the reference image by repeating the periodic pattern with the determined pattern period in the predetermined direction (Tate: Para. 0005 lines 1-4, 0044 lines 1-5, 0049 lines 1-6, 0054 lines 1-10, 0054 lines 1-10, 0055 lines 1-3,  0066 lines 1-4, “repetitive patterns” “reference image”).
With regards to claims 1, 5, 6, and 8, they recite the functions of the apparatus of claims 10, 14, 15, and 17, respectively, as processes.  Thus, the analyses in rejecting claims 10, 14, 15, and 17 are equally applicable to claims 1, 5, 6, and 8, respectively.
With regards to claim 19, it recites the apparatus of claim 10 as a computer program product being tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to perform the functions.  Tate discloses the computer program product (Para. 0090 lines 1-13, “memory device” “computer”).  Thus, the analysis in rejecting claim 10 is equally applicable to claim 19.
Allowable Subject Matter
Claims 2-4, 7, 9, 11-13, 16, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the combination of Tate and Luu et al. discloses superimposing the differential image on a grid image, however, it does not disclose determining a first match area from the grid image for the test image, the match area corresponding to at least one part of the reference object that matches with the at least one part of the target object captured by the test image, and generating the superimposed image by superimposing the differential image on the first match area.
With regards to claims 3 and 4, they are dependent on claim 2.
With regards to claim 7, Cookson (US 2010/0241380) discloses using color codes, however, it does not disclose wherein a first color for boundaries of the grids in the grid image is different from a second color used in the differential image for indicating a difference between the test image and the reference image, and wherein a third color for the grids in the grid image is different from the second color, and the third color is different from the first color.
With regards to claim 9, the combination of Tate and Luu et al. discloses determining a number (or plurality) of defective elements in the target object, however, it does not determine a total number (value) of defective elements in the target object based at least in part on the determined number of defective elements in the at least one part of the target object and then determine a quality of the target object by comparing the total number of defective elements with a predetermined threshold.
With regards to claim 11, the combination of Tate and Luu et al. discloses superimposing the differential image on a grid image, however, it does not disclose determining a first match area from the grid image for the test image, the match area 
With regards to claims 12 and 13, they are dependent on claim 11.
With regards to claim 16, Cookson (US 2010/0241380) discloses using color codes, however, it does not disclose wherein a first color for boundaries of the grids in the grid image is different from a second color used in the differential image for indicating a difference between the test image and the reference image, and wherein a third color for the grids in the grid image is different from the second color, and the third color is different from the first color.
With regards to claim 18, the combination of Tate and Luu et al. discloses determining a number (or plurality) of defective elements in the target object, however, it does not determine a total number (value) of defective elements in the target object based at least in part on the determined number of defective elements in the at least one part of the target object and then determine a quality of the target object by comparing the total number of defective elements with a predetermined threshold.
With regards to claim 20, the combination of Tate and Luu et al. discloses superimposing the differential image on a grid image, however, it does not disclose determining a first match area from the grid image for the test image, the match area corresponding to at least one part of the reference object that matches with the at least one part of the target object captured by the test image, and generating the superimposed image by superimposing the differential image on the first match area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reference Sato (US 2009/0082979) discloses superimposing defects and a grid image and determining a number of grid squares including defects.
Applicants are also directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662